                   UNITED STATES BANKRUPTCY COURT
                    EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

IN THE MATTER OF:
Khalil Hojeij,                                      Bankruptcy Case No. 20-42196
Salam Debouk,                                       Honorable Phillip J Shefferly
               Debtors.                             Chapter 7
_________________________/

              MOTION FOR PRODUCTION OF DOCUMENTS
                PURSUANT TO FED. R. BANKR. P. 2004

      The Chapter 7 Trustee, Michael A. Stevenson by his counsel, Stevenson &

Bullock PLC, moves this court for an Order for Production of Documents Pursuant to

Fed. R. Bankr. P. 2004. (See Exhibit 1).

      IN SUPPORT of the motion, the Trustee states:

                                  JURISDICTION

      1.     This motion is brought pursuant to Fed. R. Bankr. P. 2004, E.D. Mich.

L.B.R. 2004-1, and F.R.Bankr.P. 9014 and E.D. Mich. L.B.R. 9014 for an order

requiring the Debtor to produce documents.

      2.     This court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334

and this is a core proceeding pursuant to 28 U.S.C. § 157(a) and (b).

                                      FACTS

      3.     On February 17, 2020, Khalil Hojeij and Salam Debouk (the “Debtors”)

filed a voluntary petition under Chapter 7 of the Bankruptcy Code.

      4.     Michael A. Stevenson (the “Trustee”) is the duly appointed Chapter 7


  20-42196-pjs   Doc 25    Filed 05/21/20   Entered 05/21/20 10:42:10   Page 1 of 8
Trustee of the estate of the Debtors.

      5.     On April 27, 2020, the Trustee requested documentation and information

related to the Debtors’ financial affairs.

      6.     Between April 28, 2020 and May 14, 2020, the Debtors’ counsel

provided some, but not all of the documents; a review of the documents that were

produced resulted in the Trustee determining that, in addition to the outstanding

documents from the April 27th request, there were additional documents now needed,

including closing documents for the sale of real property located at 6725 Cronin Dr.,

Dearborn Heights, MI which the debtor Khalil Hoeij transferred to Youssef Jojeij and

Nadia Saab on October 16, 2019 but failed to disclosed on the Debtors’ Statement of

Financial Affairs.

      7.     Records produced to the Trustee to date make it impossible for the

Trustee to complete his due diligence regarding the Debtors’ financial affairs.

                                     ARGUMENT

      8.     It is necessary for the Trustee to obtain the records described in the

proposed order in order to investigate the value of the bankruptcy estate’s interest in

the assets of the Debtors, any potential preferential and/or fraudulent transfers, and

any other assets of the bankruptcy estate.

      9.     This court has authority to compel the production of records pursuant to

Fed. R. Bankr. P. 2004.

      WHEREFORE, the Trustee requests that this Court enter an order requiring
  20-42196-pjs    Doc 25    Filed 05/21/20   Entered 05/21/20 10:42:10   Page 2 of 8
  Khalil Hojeij and Salam Debouk to produce and turn over to the Trustee the records

  identified in the proposed order attached hereto as Exhibit 1.

                                                Respectfully submitted:

                                                STEVENSON & BULLOCK, P.L.C.

                                                /s/ Sonya N. Goll (P61136)
                                                Sonya N. Goll
                                                Attorney for Trustee
                                                26100 American Dr., Suite 500
                                                Southfield, MI 48034
Dated:   May 21, 2020                           (248) 354-7906
                                                sgoll@sbplclaw.com




    20-42196-pjs   Doc 25    Filed 05/21/20   Entered 05/21/20 10:42:10   Page 3 of 8
                    UNITED STATES BANKRUPTCY COURT
                     EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

IN THE MATTER OF:
Khalil Hojeij,                        Bankruptcy Case No. 20-42196
Salam Debouk,                         Honorable Phillip J Shefferly
               Debtors.               Chapter 7
_________________________/
  ORDER GRANTING MOTION FOR PRODUCTION OF DOCUMENTS
               PURSUANT TO FED. R. BANKR. P. 2004

        This matter having come before the Court upon the Chapter 7 Trustee’s Motion

for Production of Documents Pursuant to Fed. R. Bankr. P. 2004; notice having been

given pursuant to applicable bankruptcy rules; no objection or request for hearing

having been made or filed in response thereto; and the Court being duly advised in the

premises:

        IT IS HEREBY ORDERED that Trustee’s Motion for Production of Documents

Pursuant to Fed. R. Bankr. P. 2004 is granted.

        IT IS FURTHER ORDERED that Khalil Hojeij and Salam Debouk (the

“Debtors”) shall produce and turn over the financial records and other documents

identified below in their possession, custody, control or obtainable upon reasonable

efforts, to the Chapter 7 Trustee counsel, Sonya N. Goll, at the law firm of Stevenson

& Bullock PLC, 21600 American Dr., Ste. 500, Southfield, MI 48034 before June 19,

2020:

   1. A legible copy of the recorded deed to the real property located at 3801
      Syracuse, Dearborn;


  20-42196-pjs    Doc 25   Filed 05/21/20   Entered 05/21/20 10:42:10   Page 4 of 8
   2. Copies of the Chase savings account statements for the savings account on
      Schedule B for November 19, 2019 through February 17, 2020;
   3. closing documents for the sale of real property located at 6725 Cronin Dr.,
      Dearborn Heights, MI;
   4. Statements for any and all financial accounts in Lebanon in the name of
      either debtor or held for either debtor for February 17, 2018 through
      February 17, 2020;
   5. A list of all real and personal property held in Lebanon;
   6. A sworn to affidavit detailing the following related to the Chase checking
      account ending in 9719:
          a. Where did the fund for following cash deposits come from and what
             were they for:
                   i. 6/20/19 -       $1,210.00 and $20.00;
                  ii. 7/5/19 -        $180.00;
                iii. 8/29/19 -        $851.68 from Manu Life – RPS; and
                 iv. 12/6/19 -        $16,038.57
          b. An accounting of the following withdrawals:
                   i. 6/21/19 -       $1,200.00;
                  ii. 6/28/19 -       $104.50 and $104.50;
                iii. 7/3/19 -          $204.00;
                 iv. 7/5/19 -          $104.00 and $104.00;
                  v. 7/29/19 -        $204.00;
                 vi. 11/1/19 -        $64.00 and $64.00;
                vii. 11/29/19 -       $260.00, $104.50, $104.50, and $84.50;
               viii. 12/9/19 -        $6,500.00 and $204.00;
                 ix. 12/16/20 -       $4,500.00
          c. What were the following payments/wiretransfers for:
                   i. 7/15/19 -       $318.00 to Sandpiper Property, LLC
                      (payment); and
                  ii. 12/10/19 -      $260.00 to Societe Generale De Banque au
                      Liban Beirut Lebanon (wire transfer)
          d. Who are Gihad Khalil, Zeinab Hojeij, and Zee JPM
      7. A sworn to affidavit providing an accounting detailing what happened to
      the $16,000.00 insurance settlement disclosed on the statement of financial
      affairs.

   IT IS FURTHER ORDERED that if the Debtors are unable to produce any of

the above required documents, the Debtors shall file with the Court an affidavit



  20-42196-pjs   Doc 25   Filed 05/21/20   Entered 05/21/20 10:42:10   Page 5 of 8
detailing which documents were not produced and explaining why they were not

produced and what steps the Debtors took to provide the documents. If, upon

review of the affidavit, the Trustee is still unsatisfied with the Debtors’ lack of

production of documents, or if the Debtors fails to provide any of the above

required documents and fails to file the affidavit, the Trustee shall file an affidavit

and the Court may immediately schedule a hearing to determine the adequacy of

the Debtors’ explanation, the Debtors’ failure to produce the required documents,

if the Debtors should be held in contempt of court, and if sanctions, including, but

not limited to, attorney fees and costs should be assessed against the Debtosr

and/or the Debtors’ counsel.



                                     EXHIBIT 1




  20-42196-pjs    Doc 25    Filed 05/21/20   Entered 05/21/20 10:42:10    Page 6 of 8
                               UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF MICHIGAN
                                      SOUTHERN DIVISION
   IN THE MATTER OF:
   Khalil Hojeij,                                                  Bankruptcy Case No. 20-42196
   Salam Debouk,                                                   Honorable Phillip J Shefferly
                     Debtors.                                      Chapter 7
   _________________________/

             NOTICE OF TRUSTEE’S MOTION FOR PRODUCTION OF DOCUMENTS
                          PURSUANT TO FED. R. BANKR. P. 2004

    The Trustee, Michael A. Stevenson, by and through his counsel, Stevenson & Bullock, P.L.C. has
filed a Motion for Production of Documents Pursuant to Fed. R. Bankr. P. 2004.

   Your rights may be affected. You should read these papers carefully and discuss them with
your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you may
wish to consult one.)
   If you do not want the court to grant the relief sought by Trustee, or if you want the court to
consider your views on the Motion, within 14 days, you or your attorney must:

   1.        File with the court a written response or an answer, explaining your position at:

        United States Bankruptcy Court, 211 W. Fort Street, 17th Floor, Detroit, MI 48226

   If you mail your response to the court for filing, you must mail it early enough so the court will
receive it on or before the date stated above. You must mail a copy to:

Sonya N. Goll, 26100 American Dr., Suite 500 Southfield, MI 48034; and
Office of the U.S. Trustee, 211 W. Fort Street, Suite 700, Detroit, MI 48226.
        2.          If a response or answer is timely filed and served, the clerk will schedule a
                    hearing on the Motion and you will be served with a notice of the date, time and
                    locations of the hearing.
   If you or your attorney do not take these steps, the court may decide that you do not
oppose the relief sought in the Motion and may enter an order granting relief.


                                                   /s/ Sonya N. Goll
   May 21, 2020                                    Attorney for the Trustee
                                                   26100 American Dr., Suite 500
                                                   Southfield, MI 48034
                                                   (248) 354-7906
                                                   sgoll@sbplclaw.com
                                                Exhibit 2




        20-42196-pjs     Doc 25     Filed 05/21/20     Entered 05/21/20 10:42:10        Page 7 of 8
                    UNITED STATES BANKRUPTCY COURT
                     EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

IN THE MATTER OF:
Khalil Hojeij,                        Bankruptcy Case No. 20-42196
Salam Debouk,                         Honorable Phillip J Shefferly
               Debtors.               Chapter 7
_________________________/
                        PROOF OF SERVICE

   Sonya N. Goll of Stevenson & Bullock, P.L.C., hereby certifies that on the 21st day
of May, 2020, a copy of Trustee’s Motion for Production of Documents Pursuant to
Fed. R. Bankr. P. 2004, a Proposed Order Granting Motion for Production of
Documents Pursuant to Fed. R. Bankr. P. 2004, Notice of Motion for Production of
Documents Pursuant to Fed. R. Bankr. P. 2004, and this Proof of Service was served
electronically and/or by placing same in an envelope with sufficient postage thereon,
and depositing same in a United States mail receptacle in the City of Southfield, State of
Michigan to:

 Office of the United States Trustee        Michael Benkstein, at
                                            mbenkstein@joumanakayrouz.com
 Michael A. Stevenson, at
 mstevenson@sbplclaw.com


                                 /s/ Sonya N. Goll (P61136)
                                 26100 American Dr., Suite 500
                                 Southfield, MI 48034
                                 (248) 354-7906
                                  sgoll@sbplclaw.com




  20-42196-pjs    Doc 25   Filed 05/21/20   Entered 05/21/20 10:42:10     Page 8 of 8
